  8:19-cr-00323-LSC-MDN Doc # 47 Filed: 05/14/20 Page 1 of 2 - Page ID # 107



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                                CASE
                                                          )   NO. 8:19cr323
                                             )
            Plaintiff,                       )
                                             )
            vs.                              )          MEMORANDUM AND ORDER
                                             )
DEMONTRAE DIXON,                             )
                                             )
            Defendant.                       )



      This matter is before the Court on Findings and Recommendation, ECF No. 40,

of a Magistrate Judge recommending that I accept the Defendant=s plea of guilty.

There are no objections to the Findings and Recommendation. Pursuant to 28 U.S.C.

' 636(b)(1)(C) and NECrimR 11.2(d), the Court has conducted a de novo review of the

record.

      IT IS ORDERED:

      1.    The Findings and Recommendation, ECF No. 40, are adopted;

      2.    The Court finds that the plea of guilty is knowing, intelligent, voluntary, and

            that a factual basis exists for the plea;

      3.    The Defendant’s plea is accepted, and he is found guilty of Count I of the

            Indictment;

      4.    I defer acceptance of the plea agreement until the time of sentencing

            pursuant to Federal Rule of Criminal Procedure 11(c)(3).               Unless

            otherwise stated at the time of sentencing, the plea agreement will be

            deemed accepted upon the pronouncement of the judgment and

            sentence; and
8:19-cr-00323-LSC-MDN Doc # 47 Filed: 05/14/20 Page 2 of 2 - Page ID # 108



   5.    This case will proceed to sentencing.

   DATED this 14th day of May 2020.

                                          BY THE COURT:

                                          s/Laurie Smith Camp
                                          Senior United States District Judge
